Citation Nr: 0206313	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  00-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bursitis of both 
shoulders.

2.  Entitlement to a higher rating for arthritis due to 
trauma of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a higher rating for relaxed medial and 
collateral ligaments of the left knee, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to June 1969 
and August 1970 to August 1973.  This appeal arises before 
the Board of Veterans' Appeals (Board) from a rating decision 
of the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  In November 1994, the RO denied service connection for 
bursitis of both shoulders.

2.  In June 2000, the RO determined that the veteran did not 
submit new and material evidence to reopen a claim for 
service connection for bursitis of both shoulders.

3.  Evidence submitted since the June 2000 RO decision 
concerning the claim for service connection for a bilateral 
shoulder disability either does not bear directly and 
substantially upon the specific matter under consideration, 
or is cumulative or redundant, or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  The service-connected left knee arthritic disability is 
manifested by subjective complaints of pain with prolonged 
use and objective findings of tenderness, crepitus and 
minimal limitation of extension and flexion, without clinical 
findings of compensable limitation of motion.

5.  The service-connected relaxed medial and collateral 
ligaments of the left knee disability was productive of 20 
degrees of laxity of the medial collateral ligament.

6.  There are no extraordinary factors resulting from the 
veteran's left knee disabilities productive of an unusual 
disability picture such as to render the application of 
regular schedular standards impractical.


CONCLUSIONS OF LAW

1.  The additional evidence received since the RO's June 2000 
denial of entitlement to service connection for a bilateral 
shoulder disability is not new and material and the veteran's 
claim for entitlement to service connection for a bilateral 
shoulder disability is not reopened.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 3.326(a), 20.202, 20.204(b), (c) (2001).

2.  The criteria for a schedular rating in excess of 10 
percent for arthritis due to trauma of the left knee were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).   

3.  The criteria for an extraschedular rating for relaxed 
medial and collateral ligaments of the left knee were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5257 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 was enacted.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  This law provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) provided to both the veteran and his 
representative, satisfy the requirement at § 5103 of the new 
statute and that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claims.  

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) have also been 
fulfilled and that all evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review.  Further, VA has accorded the veteran 
personal hearings.  The RO requested that the veteran 
identify all places where he received medical care for his 
service connected disabilities.  The RO also advised the 
veteran of the evidence necessary to complete his claims.  
There does not appear to be any pertinent medical evidence 
that is not of record or requested by the RO.  

The representative maintains that the VA examination 
conducted in April 2001 was inadequate for rating purposes, 
in that the VA examiner did not comment specifically on the 
requirements as outlined in DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.10, 4.14, 4.40, and 4.45.  I find 
that the VA examination report concerning the left knee 
disorder is adequate.  This examination report includes both 
the history given by the veteran and the current findings on 
physical and X-ray examination.  Moreover, although the VA 
examiner does not quote the requirements specified in DeLuca 
verbatim, the physician provides observations regarding the 
veteran's functional abilities and limitations.  The report 
is quite detailed and, for the most part, considers the 
criteria used to determine overall disability. 

Concerning the application of the Veterans Claims Assistance 
Act to the issue of whether the veteran has submitted new and 
material to reopen a claim for service connection for a 
bilateral shoulder disability, the Board notes that 
§ 3.156(a), the second sentence of § 3.159(c), and 
3.159(c)(4)(3) were amended at 66 Fed. Regulations, 45620 
(2001).  These amendments, however, apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  Inasmuch as the claim was initiated prior to that 
date, the amendments do not apply to the attempt to reopen a 
claim for service connection at issue in this appeal. 

New and Material Evidence

A review of the procedural history regarding the new and 
material issue shows that the RO in November 1994 initially 
denied service connection for bursitis of both shoulders.  
The RO declined to reopen the previously denied claim for 
service connection for bursitis in a June 2000 rating 
decision on the basis that the veteran had not submitted new 
and material evidence.  He was notified later that month.

In July 2000, the RO received the veteran's current request 
to reopen his claim for service connection for bursitis.  In 
September 2000, the RO determined that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection.  A notice of disagreement (NOD) was 
received in October 2000; a SOC was issued later that month; 
and a VA Form 9, substantive appeal was received in November 
2000.  

In a May 2001 SSOC the RO reopened the claim for service 
connection for bursitis of the left shoulder and denied the 
claim.  While the RO since May 2001 has only considered 
service connection for the left shoulder, the Board shall 
review the issue of service connection for bursitis of both 
shoulders. 

Further, it is not clear from the SSOC what evidence the RO 
considered new and material.  Regardless of the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Judicial interpretation 
of the law has construed 38 U.S.C.A. §§ 5108 and 7104 to 
require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate and issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
The Board finds that the claim should not be reopened.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

In November 1994, in denying the claim for service connection 
the RO noted that the service medical records reflected that 
between September 1970 and January 1971, the veteran received 
treatment including physical therapy for left shoulder 
tendinitis/bursitis.  It was noted that neither the June 1973 
separation examination report nor the July 1975 initial post 
service VA examination report contained complaints, treatment 
or diagnoses regarding a bilateral shoulder disability.  In 
April 1994, the veteran underwent VA examination.  The report 
included a diagnosis of left shoulder arthralgia.  The RO 
determined that without evidence of continuity of symptoms, 
the inservice episode of left shoulder bursitis was a 
temporary condition and resolved without permanent residuals.  
As noted, the RO declined to reopen the previously denied 
claim for service connection for bursitis in a June 2000 
rating decision on the basis that the veteran had not 
submitted new and material evidence.

Pertinent evidence associated with the claims file since the 
RO's June 2000 decision includes:  (1) the veteran's 
statements, and testimony; (2) service medical and personnel 
records; and (3) VA examination and treatment records 
reflecting treatment for mostly unrelated disorders.  For 
reasons explained below, the Board finds that while some of 
this evidence is new, it is not material.

The veteran's written statements and testimony regarding his 
left shoulder disorder, for the most part, basically recount 
his earlier statements.  They are in essence cumulative and 
redundant.  The veteran continues to suggest that he has a 
chronic shoulder disability that resulted from an injury 
sustained during military service.  However, the medical 
evidence of record indicates that the inservice episode of 
shoulder bursitis was a temporary condition and resolved 
without permanent residual.  I find the clinical evidence 
more probative in this regard.  The U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court) has held that lay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The Board also considered the duplicate copies of service 
medical and personnel records.  Duplicate copies of records 
previously considered, such as the copies of medical records, 
are not considered "new" evidence.  As they have been 
previously considered, they do not add to the evidentiary 
picture.  Where the evidence is not new, it is not necessary 
to determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

Some of the VA medical records, are new, but only in the 
sense that they were not part of the record at the time of 
the June 2000 decision.  This evidence is, in fact, 
cumulative of other evidence available at the time.  
Furthermore, the medical records and statements, as well as 
the VA outpatient records-documenting post-service treatment 
for a bilateral shoulder disability, is not material in that 
they do not tend to show that the veteran's currently 
exhibited shoulder disability is the result of his active 
duty.  The medical records do not address the veteran's 
shoulder etiology, or otherwise indicate that the disability 
is the result of military service.  In other words, this 
evidence does not address or contradict the reasoning offered 
in support of the prior decision.  It has no bearing on the 
issue of service incurrence and, therefore, is not material.  
See Shoop v. Derwinski, 3 Vet. App. 45, 47 (1992).  The 
Board's review does not disclose any evidence that is new.  
Since the veteran has not submitted new and material 
evidence, VA does not have jurisdiction to reopen the claim 
and consider it again.  38 U.S.C.A. §§ 5108, 7104, 7105; see, 
Barnett v. Brown, 83 F.3d, 1380, 1384 (Fed. Circuit 1996).

Increased Rating

The evaluations assigned for the veteran's service-connected 
disabilities are established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Essentially, these evaluations are based, 
in large degree, on the impairment, which current clinical 
findings objectively show to be the result of service-
connected disability.  The Board has reviewed the veteran's 
complete clinical history to comprehensively assess the level 
of disability during the relevant time period.  Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The service medical records show that the veteran received 
treatment for pain in both knees.  A nodule was noted under 
the left patellar tendon.  The diagnostic impression was 
questionable Osgood Schlatter's disease.  The June 1969 
separation examination report shows a diagnosis of 
chondromalacia of the left knee.

Based on inservice treatment and VA examination, an August 
1975 rating decision granted service connection for 
relaxation of the medial and collateral ligaments and 
assigned a 10 percent rating under Diagnostic Code 5257.  A 
December 1987 rating increased the evaluation to 20 percent 
disabling.  In June 2000, the rating was increased to 30 
percent under Diagnostic Codes 5299-5262. 

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).  A May 2001 rating decision granted 
service connection for traumatic arthritis of the left knee 
under Diagnostic Code 5010, and assigned a separate 10 
percent rating, effective December 1999.  The RO also 
continued the 30 percent rating, but considered the left knee 
disability under Diagnostic Code 5257.  

The veteran appealed the initial assignment of the evaluation 
for service connection for left knee arthritis.  The issue 
before the Board is taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to include 
whether a current increase is in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran has been assigned the maximum schedular rating 
under Diagnostic Code 5257.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  
Therefore, the Board will consider an extraschedular rating 
is warranted for his left knee disabilities.

In addition to considering whether an increased evaluation 
for the degenerative left knee is warranted under Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261, the Board also considered 
whether compensable evaluations are warranted for other 
manifestations under different Diagnostic Codes including 
5256, 5258, 5259, 5262, and 5263.  However, it has not been 
contended or shown by the evidence of record shown that any 
of these manifestations outline in the aforementioned 
diagnostic codes are appropriate for application in this 
case.  

The veteran's left knee disability cannot be rated under 
Diagnostic Code 5256, as there is no evidence of ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

A separate 10 percent rating is not warranted under 
Diagnostic Code 5259, as there is no evidence of removal of 
the meniscus.  Diagnostic Code 5262, for impairment of the 
tibia and fibula, and Diagnostic Code 5263, for genu 
recurvatum, are not applicable because it is neither 
contended nor shown by the evidence of record that any such 
manifestations are related to the service-connected knee 
disability at issue.  Further, he cannot be rated under 
Diagnostic Code 5258, as his disability does not involve 
dislocated semilunar cartilage, or "locking."

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010.  Degenerative arthritis under 
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by X-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  A 10 
percent evaluation requires limitation of extension to 10 
degrees or limitation of flexion to 45 degrees; a 20 percent 
evaluation is warranted for limitation of extension to 15 
degrees and limitation of flexion to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees or extension is limited to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II.

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the left knee would 
not be compensable.  The range of motion reported at a 
January 2001 VA examination was 0 to 110 degrees; and in 
April 2001, it was 0 to 140 degrees.  While the veteran's 
left knee disability does not equate to compensable 
limitation of motion, his primary complaint, as can be seen 
in the examination report, is of pain and stiffness.  Read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray study, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no compensable limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

Because the veteran has a diagnosis involving instability of 
his left knee, Diagnostic Code 5257 is considered.  
Diagnostic Code 5257 refers to other impairment of the knee, 
recurrent subluxation or lateral instability, and provides 
for ratings of 10, 20, and 30 percent for slight, moderate, 
and severe disability, respectively.  The examiner at the 
April 2001 VA examiner noted that the veteran had an unstable 
gait and there was 20 degrees of laxity of the medial 
collateral ligament.  He needed a knee brace for support to 
walk.  There was no laxity of the lateral collateral 
ligament.  As noted, the veteran is in receipt of the maximum 
rating of 30 percent under this Diagnostic Code, therefore, 
the Board will consider whether an extraschedular rating is 
warranted, below.  

The functional limitations due to pain must be accounted for 
in the disability evaluation.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board is obligated to take the 
veteran's reports of painful motion into consideration.  
38 C.F.R. §§ 4.40, 4.45.  The Board is presented with clear 
involvement of an arthritic process affecting the left knee 
and painful motion.  At the November 2001 videoconference, 
the veteran reported that his symptoms included restricted 
motion, instability, swelling, weakness, and pain with 
prolonged standing or sitting. 

In April 2001, the veteran reported similar complaints at a 
VA examination.  He stated that he used a straight cane for 
the previous 3 years.  He also wore a neoprene brace on the 
left knee.  The examination report shows that he was not 
using a cane and he did not require help.  There was no 
swelling or effusion.  There was mild tenderness on the 
medial joint line of the left knee.  There was mild crepitus 
with range of motion.  The anterior drawer sign was negative.  
X-ray showed mild degenerative joint disease.  The examiner 
commented that the veteran had functional compromise due to 
left knee pathology; required a knee brace to walk for the 
support of the knee; and he would have a problem walking more 
than 1000 feet or climbing more than three flights of stairs.  
While the veteran is competent to report pain in his knee, he 
has not identified any functional limitation that would 
warrant a higher rating under any applicable rating criteria.  
Further, any limitation of motion due to pain is not of such 
a degree as to warrant a higher or separate compensable 
rating under Diagnostic Codes 5260 or 5261, as discussed 
above.  The functional loss due to pain is adequately covered 
by the 10 percent rating under Diagnostic Code 5010 and the 
30 percent under Diagnostic Code 5257.  


Extraschedular

In this case, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.  

Concerning industrial impairment, a review of the record 
shows that Social Security Administration (SSA) in 1992 
determined that the veteran met the medical requirements for 
disability benefits based on his physical and psychiatric 
disorders.  In this case, as the veteran has not been working 
for some time, it is difficult to assess the degree to which 
the veteran's left knee impairment alone would interfere with 
his employment.  At the January 2001 personal hearing, the 
veteran reported that he had to quit his job as a 
warehouseman for the Navy due to his knee.  However, the 
description of his symptoms does not show a disability 
picture that is exceptional or unusual.  Consequently, the 
record does not contain objective evidence that may indicate 
that his service-connected left knee disabilities alone would 
have interfered with his employment to such an extent that he 
was entitled to extraschedular consideration.  As noted 
above, he is compensated at 10 and 30 percent for his left 
knee disabilities.  Furthermore, examination revealed that 
the veteran had nearly full range of motion of the left knee 
and there were no neurological factors affecting the left 
knee.  Moreover, the veteran has not produced objective 
evidence that would indicate that his service-connected left 
knee disabilities alone interfere with his employment to such 
an extent that he is entitled to extraschedular 
consideration.  Also, a review of the claims file does not 
show that this service-connected disorder has resulted in 
frequent hospitalization.  Although the veteran has reported 
a painful left knee, he has not recently been hospitalized or 
received any outpatient treatment for his disability.  
Neither his statements nor the medical records indicate that 
the disability warrants the assignment of an extraschedular 
evaluation.


ORDER

New and material evidence not having been submitted to reopen 
a claim of service connection for a bilateral shoulder 
disability, the benefits sought on appeal are denied.

Entitlement to a higher rating for arthritis due to trauma of 
the left knee is denied.  

Entitlement to a higher rating for relaxed medial and 
collateral ligaments of the left knee is denied.



		
	MARY GALLAGHER

	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

